Citation Nr: 1617173	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-44 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include chondromalacia patella and a medial meniscus tear.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an increased disability rating in excess of 20 percent for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a matter of background, this matter previously came before the Board in June 2014, at which time the Board reopened the previously denied and final claim for service connection for a left knee disorder, and remanded that issue for development, to include obtaining a VA examination.  

The issues of entitlement to service connection for tinnitus, and entitlement to an increased disability rating for a seizure disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chondromalacia patella and medial meniscus tear of the left knee were not incurred in active service, arthritis did not manifest within one year of active service, and the current left knee disability is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder, to include chondromalacia patella and a medial meniscus tear, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, service treatment records, military personnel records, and statements from the Veteran and his representative.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  An adequate examination was provided and medical opinion obtained in August 2014. 

II. 
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has a present diagnosis of chondromalacia patella and a medial meniscus tear, both diagnosed in 2007.  The Veteran's service treatment records document his August 1986 report of occasional transient sharp pain at the post-lateral aspect of his left knee.  He had an essentially normal knee examination at that time and x-rays were unremarkable.  Assessment included symptoms suggestive of a possible tear of the posterior horn of the lateral meniscus.  

Therefore, the question which the Board must evaluate, is whether a medical nexus exists between the claimed disabilities of the left knee and the recorded in-service incident of knee pain.

VA examined the Veteran's left knee in response to his first claim for service connection for a left knee disability, in December 1986.  The examination report, signed by the examiner in January 1987, includes normal findings with a diagnosis of status post left knee sprain.  

In August 2014, the Veteran was afforded a VA examination, as directed by the Board in its prior remand.  The examiner noted the history reported by the Veteran as to his left knee symptoms and events as well as the service treatment and post service treatment records relevant to his left knee.  At that time the examiner opined that his chondromalacia patella with mild functional limitation was less likely as not caused by or a result of or incurred in active service because the left knee examinations in 1986 and 1987 [sic] were normal and no documentation of any left knee abnormalities on examination were consistent with such a diagnosis until 2007.  The examiner also opined that his left knee medial meniscal tear, status-post partial meniscectomy, with mild functional limitation is less likely as not caused by, incurred in, or the result of active service because the 1986 and 1987 [sic] examinations were normal and no documentation of any left knee abnormalities on examination were consistent with a medial meniscal tear until 2007.  (The Board recognizes that the examination referred to by the examiner as taking place in 1987, actually occurred on December 19, 1986).  

In support of the August 2014 medical opinion, the examiner stated that everyone with chronic or recurrent knee pain has a first episode.  However, that does not necessarily ale the initial episode related to the later chronic condition.  Although the Veteran likely remembered an episode "where it all began," given the lack of documentation of the current condition during service or within 12 months of separation from service, it was less likely related to active service.  

In light of the above, the Board finds that service connection is not appropriate for either chondromalacia patella or a medial meniscus tear of the left knee.

Specifically, the Board finds persuasive the August 2014 VA examination report which found the condition not otherwise etiologically related to the in-service incident of knee pain.  In support of this opinion, the examiner referred to evidence in the record, including a thorough physical examination of the Veteran, as well as known medical principles.  A review of the record has not revealed any medical evidence that would contradict this medical opinion.  38 C.F.R. §§ 3.303, 3.304.

In this case, the Veteran has not provided any medical evidence that could reasonably be construed as a nexus opinion linking his knee conditions to active service.  

The Board recognizes the Veteran's opinion that his knee conditions had onset during active service.  His DD Form 214 documents that he served as a physical therapy technician. .Thus, he had medical training and his opinion is competent evidence.  His opinion, however, is not supported by rationale as persuasive as the VA examiner's August 2014 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion lies in its reasoning).  For example, in his August 2008 notice of disagreement, the Veteran contends that his VA examination was not adequate in 1987.  In his November 2009 substantive appeal, he contends that he was denied service connection initially because an MRI study was not available.  In a statement dated in December 2014, the Veteran stated that meniscus tears can sometimes resolve or they may cause problems later, which he stated was what happened in his case.  These statements are in the nature of speculation and are not as compelling as the VA examiner's rationale.  Hence, the Board finds the most probative evidence on the nexus question is the August 2014 opinion.  

Finally, in as much as either present diagnosis may constitute "arthritis," the Board finds that service connection on a presumptive basis is not appropriate.  Here, the Board refers to the August 1986 service treatment record.  At that time he was found to have unremarkable x-rays and an essentially normal knee, with symptoms that may suggest a possible tear of the posterior horn of the lateral meniscus, but no actual diagnosis of any condition.  Further, the December 1986 VA examination also noted some complaints of pain, but found the knee to be generally asymptomatic and provided no diagnosis of any condition.  Because there is no indication that the Veteran had arthritis of his knee within one year of separation from active service, presumptive service connection is not warranted on the basis of a chronic disease as defined at 38 C.F.R. § 3.309(a).   

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's presently diagnosed chondromalacia patella or medial meniscus tear of the left knee, and any incident of active service, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a left knee disability, to include chondromalacia patella and a medial meniscus tear, is denied.


REMAND

In a March 1, 2014 rating decision, the RO granted the Veteran an increased disability rating of 20 percent, effective March 25, 2013, for a seizure disorder.  In a March 26, 2014 rating decision, the RO denied the Veteran service connection for tinnitus.  On August 18, 2014, the Veteran submitted a Notice of Disagreement (NOD) with those rating decisions.  

The Court of Appeals for Veterans Claims (Court) has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a Statement of the Case (SOC) is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Thus, the Board is required to remand those issues for issuance of a SOC.  Id.  

Accordingly, the case is REMANDED for the following action:

Furnish a statement of the case to the Veteran and his representative, addressing the issues of entitlement to service connection for tinnitus, and a  disability rating for a seizure disorder.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


